DETAILED ACTION

The applicant amended claims 20 in the amendment received on 12-21-2021.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A. Applicant's argument with respect to claims 20, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guttmann (US 20180336479 A1).

With respect to claim 1, Guttmann teaches by a cloud-based computing device: receiving data associated with a computing network of devices, (i.e., section 0081 teaches cloud computing and receiving data ).  Guttmann teaches generating a model to monitor the computing network, (i.e., section 0008 teaches generate models).  Guttmann teaches communicating the model to a computing system located on-premise with the computing network, (i.e., section 0176 teaches sending message to use model).  Guttmann teaches determining that the on-premise computing system is executing below a model quality threshold, (i.e., section 0134 teaches below a threshold).  Guttmann teaches updating the model based on updated data associated with the computing network, (i.e., section 0134 teaches update model if below a threshold).  Guttmann teaches communicating the updated model to the computing system located on-premise with the computing network, (i.e., section 0176 teaches sending message to use updated or second model).

With respect to claim 2, Guttmann teaches wherein the model is created based on a machine learning process, (i.e., section 0134 teaches machine learning).

With respect to claim 3, Guttmann teaches wherein, to create the model, the machine learning process incorporates the received data and data received from at least one additional computing network, (i.e., section 0134 teaches using received data; section 0210 teaches using additional training examples).

With respect to claim 4, Guttmann teaches wherein the on-premise computing system creates outputs by executing the model with the received data, (i.e., section 0134 teaches update model if below a threshold; see also 0115).  

 wherein the model quality threshold is based an analysis of the outputs of the model, (i.e., section 0284 teaches calculating thresholds).

With respect to claim 6, Guttmann teaches wherein the outputs of the model comprise one or more of issues with the computing network and insights into the computing network, (i.e., section 0006 teaches insights).

With respect to claim 7, Guttmann teaches wherein updating the model comprises creating a new model, (i.e., section 0161 teaches generating a new model).

With respect to claim 8, Guttmann teaches wherein the on-premise computing system receives data associated with the devices of the computing network to execute the model on-premise, (i.e., section 0081 teaches receives data).

With respect to claim 9, Guttmann teaches wherein, to determine that the on-premise computing system executing below a model quality threshold, the cloud-based computing device: computes an updated model based on the updated data; and compares an output of the model operated by the on-premise computing system with an output of the updated model operated by the cloud-based computing device, wherein the output of the model operated by the on-premise computing system with an output of the updated model operated by the cloud-based computing device do not match, (i.e., section 0134 teaches update model if below a threshold and compare with original; see also 0115).

With respect to claim 10, Guttmann teaches wherein, to determine that the on-premise computing system is not producing outputs above a threshold quality, the cloud-based computing device compares the outputs to a standard, (i.e., section 0134 teaches update model if below a threshold and compare with original; see also 0115).

With respect to claim 11, Guttmann teaches further comprising determining that the model has converged before communicating the model to the on-premise computing system, (i.e., section 0271 teaches convergence).

With respect to claim 12, Guttmann teaches wherein the determination that the model has converged is based on an input received by the cloud-based computing device, (i.e., section 0271 teaches convergence).

 wherein the determination that the model has converged is based on objective criteria, (i.e., section 0271 teaches convergence and objective functions).

With respect to claim 14, Guttmann teaches wherein the determination that the model has converged is based on feedback received by the cloud-based computing device, (i.e., section 0271 teaches convergence, see also section 0272).

With respect to claim 15, Guttmann teaches further comprising instructing the on-premise computing system to stop providing outputs to a user based on the determination that the on-premise computing system is executing below a model quality threshold, (i.e., section 0263 and 0264 teaches determining and denying request).

With respect to claim 16, Guttmann teaches further comprising: determining that the on-premise computing system is producing issues and insights above a threshold quality; and periodically receiving data associated with the computing network of devices, (i.e., section 0134 teaches above threshold; section 0115 and 0118 teaches periodically).

 wherein the periodically received data is less than the data received in the first receiving step, (i.e., section 0115 and 0118 teaches periodically).).

With respect to claim 18, Guttmann teaches creating an updated model from the periodically received data; using the updated model to generate outputs; and comparing the outputs generated from the periodically received data with the outputs received from the on-premise computing system to determine that the on-premise computing system is executing below a model quality threshold, (i.e., section 0115 and 0118 teaches periodically; section 0134 teaches update model if below a threshold; see also 0115).

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Guttmann (US 20180336479 A1) in view of Saeki (US 20190034183 A1).

With respect to claim 20, the limitations of claim 20 are similar to the limitations of claim 1.  Guttmann further teaches enable data transmission to a cloud computing system, (i.e., section 0051 teaches enabling transmission).  Guttmann discloses the claimed subject matter as discussed above except Disable the data transmission to the cloud computer system; Re-enable the data transmission to the cloud computing system.  However, Saeki teaches Disable the data transmission to the cloud computer system, (i.e., section 0004 teaches disabling communications while executing).  Saeki teaches Re-enable the data transmission to the cloud computing system, (i.e., section 0004 teaches re-enabling communications after executing) in order to update programing (abstract).   Therefore, based on Guttmann in view of Saeki, it would have been obvious to one having ordinary skill in the art before the .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL MESA
Examiner
Art Unit 2447

/J.M/Examiner, Art Unit 2447                

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447